Citation Nr: 0717457	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive order, recurrent.

2.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain.

3.  Entitlement to an earlier effective date than May 31, 
2002 for the award of service connection for migraines.

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraines.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In a May 2003 rating decision, the RO increased 
the rating for major depressive order to 30 percent 
disabling, and increased the evaluation for mechanical low 
back pain to 20 percent disabling, effective May 31, 2002.  

In a July 2005, rating decision the RO granted service 
connection for migraines, evaluated as 30 percent disabling.  
The effective date of service connection was May 31, 2002.


FINDINGS OF FACT

1.  The veteran has not demonstrated occupational and social 
impairment with reduced reliability and productivity as a 
result of major depressive order, recurrent.

2.  The veteran's lumbar spine disability is manifested by 
pain at the extremes of normal motion without muscle spasm, 
weakness, tenderness, lack of endurance, incoordination, loss 
of motion, or neurologic impairment.

3.  The veteran's initial claim for service connection for 
migraine headaches was denied in a January 1997 rating 
decision; the veteran submitted a notice of disagreement with 
this decision but did not submit a substantive appeal, and 
the appeal was closed by the RO.

4.  The veteran's request to reopen her claim for migraines 
was received on May 31, 2002. 

5.  The veteran's migraines are manifested by prostrating 
attacks occurring less than once per month and are not 
productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for major depressive order, recurrent 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (2006).

2.  The schedular criteria for an evaluation in excess of 20 
percent for mechanical low back pain have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).

3.  The criteria for an effective date prior to May 31, 2002 
for service connection for migraines have not been met.  38 
U.S.C.A. §§ 5110, 7104(b), 7105 (West 2002); 38 C.F.R. §§ 
3.105(a), 3.400(q)(1)(ii), 20.1105 (2006). 

4.  The criteria for a schedular evaluation in excess of 30 
percent for migraines have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters dated May 2006 and January 2007, the RO informed 
the veteran of what medical or other evidences he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  Both letters told the veteran that she 
could send VA any evidence in her possession that pertained 
to her claim.  This notice served to inform her of the need 
to submit relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
The May 2006 and January 2007 letters provided notice 
regarding all five of the Dingess elements.

There was a timing deficiency with the May 2006 letter, 
because it was provided after the initial evaluation of May 
2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

The veteran did not receive VCAA notice on the initial rating 
and effective date for service connection until the untimely 
January 2007 letter.  She did not report or submit additional 
information or evidence after the last VCAA notice of January 
2007.  If she had submitted additional evidence 
substantiating his claim, she would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  More importantly, these appeals arose from the 
initial grant of service connection.  Once service connection 
is granted, the claim is substantiated and further VCAA 
notice is unnecessary.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007). 

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Neither the veteran nor her representative have reported 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating her claim.

Additionally, the veteran underwent VA examinations in 
October 1996, March 1998, November 2002, February 2004, 
August 2006, and October 2006 for her service connected 
disabilities.  There has been no indication of a change in 
the disabilities since the most recent examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).


I.  Entitlement to an evaluation in excess of 30 percent for 
major depressive order, recurrent.

Factual Background

In November 2002, the veteran underwent a VA examination for 
her depression.  The veteran's mood was depressed and her 
affect was dysthymic.  However, there was no gross impairment 
in her memory or cognition.  The diagnosis was major 
depressive order, recurrent which was moderate to severe.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.

In July 2003, the veteran presented to the Hampton, Virginia 
VAMC with a history of migraines, depression, anxiety attacks 
and questionable seizures.  The diagnosis was recurrent 
depressive disorder.

In August 2005, the veteran presented to the VAMC with 
complaints of a depressed mood due to a hostile work 
environment.  The veteran denied any manic or psychotic 
symptoms and her thoughts were well organized.  Her mood was 
somewhat depressed but her insight and judgment were not 
impaired.  The diagnosis was major depression.  The veteran 
was encouraged to seek new employment.

In December 2005, the veteran again presented to the VAMC for 
treatment of her depression.  She stated that her work 
continued to be stressful.  While her mood and affect were 
somewhat depressed, her insight and judgment were not 
impaired.  The diagnosis was major depression.  A GAF score 
of 62 was assigned.

In April 2006, the veteran presented to the VAMC with 
complaints that she had 3 panic attacks 2 months ago.  She 
reported that while work was still stressful, she did 
"love" her job.  She did complain of some depressed mood 
still.  The diagnosis was major depression.  A GAF of 60 was 
reported.

In October 2006, the veteran underwent a VA examination for 
depression.  On examination, she was oriented in all spheres 
and her speech and thought processes were goal directed.  Her 
mood and affect were mildly depressed.  The examiner 
concluded that the veteran suffered from major depressive 
disorder as well as dysthymic disorder as she had been 
constantly depressed for many years.  The degree of 
impairment was mild, and she was capable of working on a full 
time basis from a mental health point of view.  The diagnosis 
was dysthymic disorder and a single episode of major 
depressive disorder that was fully resolved.  A GAF of 65 was 
reported.

Analysis

All psychiatric disorders, to include depression and anxiety 
disorders, are evaluated under VA's General Rating Formula 
for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9400-9413, 9434. 

A rating of 30 percent is warranted for disability shown to 
result in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9400-9413, 9434.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004). 

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

There is no evidence that the service-connected psychiatric 
disability has been productive, at any time during the 
pendency of this appeal, of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms including a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired short and long-term 
memory, impaired judgment, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.

The veteran has reported significant panic attacks, but this 
is among the symptoms listed for the current 30 percent 
rating.  She has been able to maintain effective work 
relationships as shown by continued stable employment with 
little time lost due to her psychiatric disability.  

While she was earlier assessed as having a moderate to severe 
disability, the most recent evidence shows that her condition 
has been assessed as mild, and VA treatment providers and 
examiners have assigned GAFs mostly indicative of mild 
impairment with the GAF of 60 being at the high end of the 
moderate range.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2006).  

Because this is an increased rating claim, the most recent 
evidence is the most probative.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This evidence is against a finding that the 
disability approximates the criteria for a rating higher than 
the current 30 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

The veteran's psychiatric disability has also not required 
recent hospitalization.  There is thus no evidence of need 
for frequent hospitalization.  Although the veteran reported 
difficulties with her employment related to stress, the 30 
percent rating compensates for impairment in earning 
capacity.  38 C.F.R. § 4.1. The recent GAF scores ranging 
from 60 to 65 and the evidence that she has been able to cope 
in demanding employment, weigh against a finding of marked 
interference with employment.  Therefore referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1). 

II.  Mechanical low back pain.

From June 2001 to May 2003, the veteran periodically 
presented to the Hampton VAMC with complaints of pain in her 
lower back.  The diagnosis was chronic low back pain.

In November 2002, the veteran underwent a VA examination for 
her back disability.  She reported progressive intermittent 
back discomfort each day with minimal relief.  She reported a 
history of radiating pain.   She had no signs of 
radiculopathy.  

Flexion of the lumbar spine was 0 to 90 degrees to the point 
of pain.  Extension was 0 to 5 degrees to the point of pain.  
Left lateral flexion was 0 to 25 degrees to the point of 
pain.  Right lateral flexion was 0 to 25 degrees to the point 
of pain.

Left lateral rotation was 0 to 30 degrees to the point of 
pain.  Right lateral rotation was 0 to 30 degrees to the 
point of pain.  The examiner noted that there was no further 
limitation by fatigue, weakness, lack of endurance or 
incoordination.

A neurologic examination revealed muscle strength to be 5/5 
bilaterally throughout.  Reflexes were 2+ bilaterally 
throughout.  X-rays of the lumbar spine were negative.  The 
diagnosis for the veteran's mechanical back condition with 
limitation of motion was progression to intermittent 
worsening.

In December 2005, the veteran received treatment at the VAMC.  
The diagnosis was status post back injury.

In August 2006 the veteran underwent a VA examination to 
evaluate her back disability.  She reported thoracolumbar 
paraspinal discomfort with bending, twisting, heavy lifting, 
and standing or sitting for long periods of time.  There was 
no lower extremity paresthesias, bowel/bladder dysfunction, 
decreased muscle strength or gait disturbance.  While the 
veteran complained of constant pain, there was no functional 
impairment.  An examination of the thoracolumbar spine 
revealed no evidence of radiating pain on movement.  Muscle 
spasm was absent and no tenderness was noted.  There was no 
ankylosis of the lumbar spine.

Flexion of the thoracolumbar spine was 0 to 90 degrees to the 
point of pain.  Extension was 0 to 30 degrees to the point of 
pain.  Left lateral flexion was 0 to 30 degrees to the point 
of pain.  Right lateral flexion was 0 to 30 degrees to the 
point of pain.  Left lateral rotation was 0 to 30 degrees to 
the point of pain.  Right lateral rotation was 0 to 30 
degrees to the point of pain. 

The examiner noted that pain was the "major functional 
impact."  The veteran was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The pain limited joint function by 0 
degrees.

There were no signs of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.

A neurologic examination of the upper extremities revealed 
motor function and sensory function to be within normal 
limits.  A neurologic examination of the lower extremities 
revealed motor function and sensory function to be within 
normal limits.  The diagnosis for the veteran's mechanical 
back condition was lumbar paraspinal tendonitis.

Analysis

The veteran's back disability has been rated under the 
provisions of old Diagnostic Code 5295, which provide 
criteria for rating low back strain.

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An assignment of a 
40 to 100 percent evaluation is given for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The August 2006, VA examination revealed none of the findings 
needed for a higher rating under Diagnostic Code 5295.  The 
veteran's lumbar spine appeared normal with no muscle spasm, 
weakness or tenderness and her range of motion was normal 
with pain only on the extremes of motion.  Therefore, the 
veteran's low back disability does not warrant an evaluation 
in excess of 20 percent under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

However, in this case, additional limitation of motion due to 
functional factors has not been shown, as the August 2006 
examiner noted that the veteran's functional impairment of 
pain limited the joint function by 0 degrees.  Therefore, a 
higher evaluation on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical evidence does not indicate vertebral fracture, 
ankylosis, or limitation of motion of the lumbar spine; and a 
higher evaluation under the old diagnostic codes evaluating 
these disabilities is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292 (2002).  With regard 
to Diagnostic Code 5292, a higher evaluation would require 
severe limitation of motion.  As just discussed, the 
veteran's range of motion is nearly normal. 

Examiners have also ruled out intervertebral disc disease in 
the lumbar spine.  Diagnostic codes evaluating that disease 
are therefore, not for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, 5293 (2002, 2003 & 2006). 

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, the evidence is that the veteran has forward 
flexion that is well beyond the 30 degrees that would be 
necessary for a higher evaluation under the general rating 
formula.  

The August 2006 VA examination also contained findings that 
the re was no functional loss due to pain, pain on movement, 
weakened movement, excess fatigability, or incoordination on 
movement.  There were also no objective findings of an 
increased loss in range of motion on the basis of functional 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Because the medical evidence is to the effect that the 
veteran does not have a neurologic impairment, a separate 
rating on that basis is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment as a result of the 
veteran's back injury has not been shown.  Employment records 
do not document time lost due to the back disability.  
Further, the veteran's back disability has not required any 
periods of recent hospitalization.  Therefore, referral for 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2006). 

III.  Effective date for the award of service connection for 
migraines.

The veteran contends that she is entitled to an earlier 
effective date for the award of service connection because 
migraines were demonstrated in service. 

The veteran submitted a claim for service connection for 
migraines in August 1996.  A January 1997 rating decision 
denied her claim.  She was notified of this decision and 
provided with her appellate rights.  In February 1997, she 
submitted a notice of disagreement.  The RO provided the 
veteran with a SOC in May 1997.  However, the veteran did not 
perfect the appeal by submitting a substantive appeal.  The 
RO therefore, closed the appeal and the January 1997 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.31, 20.1103 (2006).

On May 31, 2002, the veteran submitted a request to reopen 
her claim for service connection.  In a July 2003 rating 
decision, the RO determined that the veteran had submitted 
new and material evidence to reopen her claim, and that 
entitlement to service connection for migraines was 
warranted.  The July 2003 rating decision assigned an 
effective date of May 31, 2002.

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  However, the effective 
date of a claim received after a final disallowance is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The effective date for a claim allowed on the basis of new 
and material evidence (other than service medical records) 
received after a final denial is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(2) (2006).

The undebatable evidence is that the 1997 denial was final, 
and that service connection was granted on the basis of new 
and material evidence received after that decision became 
final.  The new and material evidence did not include service 
department records.  

The veteran is essentially arguing that entitlement to 
service connection arose prior to the May 31, 2002 effective 
date.  Under 38 C.F.R. § 3.400(q), however, the proper 
effective date is that latter of the date entitlement arose 
or receipt of reopened claim.

There is no dispute that May 31, 2002, is the date of receipt 
of the reopened claim. As the veteran's claim was received on 
May 31, 2002, this is the proper effective date for service 
connection for migraines.  38 C.F.R. § 3.400(q)(1)(ii). 

IV.  Initial evaluation for migraines.

Factual Background

In April 1997, the veteran presented to the Hampton, Virginia 
VAMC with complaints of migraines.  She reported that these 
were constant and woke her from sleep.

In October 2002, the veteran again presented to the VAMC with 
complaints of migraines.  She reported four headaches the 
past week that cause nausea and forced her to leave work.

In January 2003, the veteran underwent a neurology 
consultation conducted by Dr. Waller of the VAMC.  The 
veteran's headaches were throbbing and pounding in character 
and were positive for photophobia, hyperacusis, nausea and 
vomiting. Headaches occurred 3 times per month and lasted 
from 2 hours to 2 days.  She reported feeling better when 
lying down.  She also reported an aura with the headache 
which included facial parasthesia, scintillating, scotoma and 
a change in her mood.  The diagnosis was migraines with aura.  

In February 2004, the veteran underwent a VA examination.  
The examiner noted that the veteran suffered from chronic 
intermittent recurrent migraine headaches since 1993.  The 
veteran reported frequent headaches with associated photo-
sonophobia, lightheadedness and blurry vision.  When the 
attacks occurred, she had to stay in bed and was unable to do 
anything.  The headache attacks averaged once every 4 months 
and each attack lasted 3 days.  The functional impairment was 
concentrative activities limitations during recurrences.  The 
condition resulted in 4 days lost from work.

In a December 2004 letter, Dr. Waller stated that the veteran 
had classic migraine headaches, with aura.  

In August 2006 the veteran underwent another VA examination.  
She reported headache attacks that averaged 6 times per month 
with each attack lasting 72 hours.  When the attacks 
occurred, she usually had to stay in bed and was unable to do 
anything.  She noted headaches with associated phototobia/ 
sonophobia, nausea and visual disturbance.  She was 
incapacitated from performing daily functions during flare-
ups.  The examiner noted that the veteran's migraines had 
progressed in frequency and severity.

Employment records from December 2001 to October 2006 
demonstrate that the veteran has annually missed 
approximately 3 to 4 work days on account of migraines.

Analysis

The veteran's migraines are currently evaluated as 30 percent 
disabling under Diagnostic Code 8100. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This diagnostic code provides a 30 
percent evaluation for characteristic prostrating attacks 
occurring on average once a month over the past several 
months.  The maximum rating of 50 percent is provided for 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100. 

The veteran has describes migraine attacks six times a month 
lasting up to 3 days.  Her history is contradicted, however, 
by her employment records which show that she is missing only 
a few days of work per year.  She has reported that the 
attacks confine her to bed.  If, however, she were 
experiencing that frequency of attack, she would have to be 
missing more than a few days of work per year.  The work 
history is consistent with prostrating attacks occurring no 
more than once a month, and actually suggests less frequent 
occurrences.

The most probative evidence is against an initial evaluation 
in excess of 30 percent at any time since the effective date 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Regarding an extraschedular evaluation, the 30 percent 
evaluation is intended to compensate for the several days a 
year of lost time from employment.  Marked interference has 
not been demonstrated. .

In addition, migraines have not required any, let alone 
frequent, hospitalization since the grant of service 
connection.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
major depressive order, recurrent is denied.

Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain is denied.

Entitlement to an earlier effective date than May 31, 2002 
for the award of service connection for migraines is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for migraines is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


